UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2011 RESULTS SECOND QUARTER Net sales up 5.9%, EBIT (2 ) down 40.7 %, EBITDA (3) down 28.7% Net profit (4) down 50.5% to CLP 32.0 per share YTD Net sales up 10.0%, EBIT (2 ) up 5.1%, EBITDA (3) up 5.9% Net profit (4) up 2.6% to CLP 174.9 per share SECOND QUARTER BEFORE NON RECURRING ITEMS (NRI) EBIT (2 ) down 26.2%, EBITDA (3 ) down 16.3% Net profit (4) down 39.7% to CLP 32.0 per share YTD BEFORE NRI EBIT (2 ) down 2.4%, EBITDA (3 ) up 0.1% Net profit (4) down 5.8% to CLP 149.6 per share (Santiago, Chile, August 3, 2011) CCU announced today its consolidated financial results for the second quarter ended June 30, 2011. COMMENTS FROM THE CEO CCU faced difficult comparables in Q2’11 with Q2’10 mainly for three reasons. First , after the February earthquake and once we resumed production in the Santiago brewery, sales by volume experienced a remarkable increase due to the recuperation of inventory throughout the distribution chain and to significant consumption acceleration. Thus, consolidated volume grew 9.7% in Q2’10. Notwithstanding, in Q2’11 consolidated volume grew 2.4%, pushed by Beer Argentina (+6.5%) and Non alcoholic beverages (+4.9%), which offset the drop Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. EBIT stands for Earnings Before Interest and Taxes, and corresponds to profit before Taxes, Interests, Results of indexed units, Share of profits of associates and joint ventures and profits/(losses) on exchange rate differences. EBITDA represents EBIT plus depreciation and amortization. EBITDA is not a calculation based on IFRS principles. For more detail, please see full note before Exhibits. Net profit attributable to parent company shareholders as per IFRS. All the comments below refers to Q2’11 figures compared to Q2’10, under IFRS. 1 in volumes in the other segments. Second, a price rally started at the beginning of 2011 affecting raw material, fuel and electricity, and caused a reduction in the margins this quarter. The mitigant actions, namely cost reductions and price increases, will render full effect in the coming quarters. Third, in Q2’10 we had a non recurring item related to a real estate profit, amounting CLP 6,670 million. In all, the Gross profit increased 1.2% despite the increase in COGS although not enough to maintain the gross margin. The full effect of some price increases, which took place at the end of Q2’11, will improve the margin tendency in Q3’11 and Q4’11. With regards to the 12.5% MSD&A increase, it is mostly due to higher expenses in Beer Argentina related to inflationary pressures, to exchange rates conversion and to the expenses of the cider business acquired in December 2010. The MSD&A expenses in Chile increased 3.7% above inflation which is explained mostly by higher cost of distribution. Thinking about the second semester’s performance, the volume comparison is still demanding in Q3’11 since this quarter in 2010 consolidated volume grew 8.7%; less so in Q4 when it increased 4.5%. Given these facts and the relevance of Q4 in the full year results, we expect to improve our margins and growth path throughout the rest of the year. 2 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q2’11 Total Net sales increased 5.9% to CLP 191,389 million as a result of 2.4% higher consolidated volumes and 3.4% higher average price. Volumes increased in the segments Beer Argentina (+6.5%) and in the Non-alcoholic beverages (+4.9%); these volume increases compensated the 6.5% decrease in Wine, 2.9% in Beer Chile and 2.5% in Spirits. The higher average price is mainly explained by a 12.4% increase in the average price of Beer in Argentina, 4.6% in Non-alcoholic beverages, 2.7% in Spirits, 2.6% in Wine and 2.4% price increase in Beer Chile. Prices increased mainly due to price adjustments to compensate higher cost of raw material, energy and fuel in the last 12 months and to more premium products in the mix. Accumulated Net sales increased 10.0% amounting to CLP 433,651 million, as a result of 4.5% higher consolidated volumes and 5.3% higher average prices. * Percentage calculations exclude “Other/Eliminations” 3 Net sales by segment Q2 (million CLP) 2010 % Chg. Beer Chile 30.2% 58,615 32.4% -1.5% Beer Argentina 18.0% 29,542 16.3% 16.8% Non-alcoholic beverages 26.8% 46,598 25.8% 10.1% Wine 18.3% 36,671 20.3% -4.3% Spirits 5.7% 11,006 6.1% -1.6% Other/Eliminations 1.0% -1,684 -0.9% - TOTAL 100.0% 180,748 100.0% 5.9% YTD (million CLP) 2010 % Chg. Beer Chile 33.3% 135,907 34.5% 6.3% Beer Argentina 20.0% 74,088 18.8% 16.9% Non-alcoholic beverages 27.1% 106,332 27.0% 10.4% Wine 14.7% 63,101 16.0% 0.7% Spirits 4.5% 18,814 4.8% 4.6% Other/Eliminations 0.4% -3,842 -1.0% - TOTAL 100.0% 394,400 100.0% 10.0% GROSS PROFIT Q2’11 Increased 1.2% to CLP 95,061 million as a result of 5.9% higher Net sales, partially offset by 11.0% higher Cost of goods sold (COGS) which amounted to CLP 96,328 million. As a percentage of Net sales, the COGS increased from 48.0% in Q2’10 to 50.3% in Q2’11. Consequently, the Gross profit, as a percentage of Net sales, decreased from 52.0% in Q2’10 to 49.7% this quarter. Increased 6.7% to CLP 229,789 million and, as a percentage of Net sales, the consolidated Gross profit decreased from 54.6% to 53.0% when compared to EBIT Q2’11 Decreased 40.7% to CLP 20,155 million despite the higher Gross profit, due to higher Marketing/Selling, Distribution and Administrative expenses (MSD&A) and to the absence of a Non recurring item (NRI) corresponding to a real estate sale in 2010. MSD&A expenses increased in Q2’11 by 12.5%, to CLP 75,211 million. MSD&A expenses, as a percentage of Net sales increased from 37.0% in Q2’10 to 39.3% in Q2’11. Isolating the non recurring item (NRI) which generated a one time profit before taxes of CLP 6,670 million during the second quarter 2010, the consolidated EBIT margin decreased from 15.1% in Q2’10 to 10.5% in Q2’11. Increased 5.1% amounting to CLP 86,050 million due to a higher NRI positive effect this year. The CLP 12,683 million positive effect of the insurance settlement during the first quarter 2011 almost doubled the CLP 6,670 million for the sale of the site in Lima during the second quarter 2010. The accumulated EBIT before NRI decreased 2.4% and its margin decreased from 19.1% in 2010 to 16.9% in 2011. The consolidated EBIT margin was 19.8%, decreasing 0.9 percentage points when compared to 2010. 4 * Percentage calculations exclude “Other/Eliminations” EBIT and EBIT margin by segment Q2 EBIT (million CLP) EBIT margin 2010 % Chg 2010 Beer Chile 14,915 -23.9% 19.7% 25.4% Beer Argentina 2,279 6.7% 7.0% 7.7% Non-alcoholic beverages 6,270 -11.7% 10.8% 13.5% Wine 3,971 -51.9% 5.4% 10.8% Spirits 1,530 -8.7% 12.9% 13.9% Other/Eliminations -2,476 5,030 NM - - TOTAL 33,996 -40.7% 10.5% 18.8% YTD EBIT (million CLP) EBIT margin 2010 %Chg 2010 Beer Chile 39,538 15.1% 31.5% 29.1% Beer Argentina 11,490 7.0% 14.2% 15.5% Non-alcoholic beverages 16,375 11.8% 15.6% 15.4% Wine 5,330 65.5% 13.9% 8.4% Spirits 2,581 3.2% 13.5% 13.7% Other/Eliminations -1,535 6,536 NM - - TOTAL 81,850 5.1% 19.8% 20.8% EBITDA Q2’11 Decreased 28.7%, to CLP 32,166 million and the consolidated EBITDA margin decreased from 25.0% in Q2’10 to 16.8% in Q2’11, explained by higher MSD&A and the absence of the NRI results in 2010. Isolating the NRI derived from the sale of a site in Lima during the second quarter 2010, the consolidated EBITDA margin decreased from 21.3% in Q2’10 to 16.8% in Q2’11. 5 Increased 5.9% to CLP 109,581 million and the EBITDA margin decreased from 26.2% in 2010 to 25.3% in 2011. The accumulated EBITDA before NRI increased 0.1% to CLP 96,898 and the margin decreased from 24.5% in 2010 to 22.3% in * Percentage calculations exclude “Other/Eliminations” EBITDA and EBITDA margin by segment Q2 EBITDA (million CLP) EBITDA margin 2010 % Chg 2010 Beer Chile 18,511 -16.3% 26.8% 31.6% Beer Argentina 3,484 6.3% 10.7% 11.8% Non-alcoholic beverages 8,597 -5.5% 15.8% 18.4% Wine 5,658 -36.4% 10.2% 15.4% Spirits 1,954 -6.9% 16.8% 17.8% Other/Eliminations -566 6,893 -108.2% - - TOTAL 45,098 -28.7% 16.8% 25.0% YTD EBITDA (million CLP) EBITDA margin 2010 % Chg 2010 Beer Chile 46,623 14.8% 37.0% 34.3% Beer Argentina 13,853 7.1% 17.1% 18.7% Non-alcoholic beverages 20,961 11.8% 20.0% 19.7% Wine 8,565 40.8% 19.0% 13.6% Spirits 3,419 1.6% 17.7% 18.2% Other/Eliminations 10,031 -77.3% - - TOTAL 103,452 5.9% 25.3% 26.2% 6 ALL OTHER Q2’11 In All other we include the following: Net financing expenses, Share of profits of associates and joint ventures, Exchange rate differences, Result of indexed units and Other gains/(losses). The total variation of these accounts, when compared to the same quarter last year, is a lower result of CLP 2,915 million mainlyexplained by: • Other gains/(losses) and Exchange rate differences, which decreased CLP 2,663 million mostly due to losses related to hedges covering foreign exchange variations on taxes. • Results of indexed units, which decreased CLP 317 million, mainly due to a 1.44% increase of the UF value in Q2’11 compared with a 0.97% UF variation in Q2’10 . (The UF is a monetary unit indexed to the CPI variation). • Share of profits of associates and joint ventures , which decreased CLP 236 million, mainly explained by lower results in FOODs Compañía de Alimentos CCU S.A. and in Promarca S.A. These was partially offset by: • Net financing expenses , which decreased CLP 300 million, from a net expense of CLP 1,947 million to CLP 1,646 million as a result of higher cash and cash equivalent balances. Decreased in CLP 3,229 million from a loss of CLP 4,152 million to a loss of CLP 7,382 million, due mostly to lower Other gains/(losses). INCOME TAX Q2’11 Income tax decreased CLP 5,326 million due to the absence this year of non recurrent additional tax paid on the Peru site sale’s profit in 2010, the effect of foreign exchange fluctuations on taxes and lower results before taxes in Chile this quarter. Decreased CLP 1,503 million mainly due to the absence this year of non recurrent additional tax paid on the Peru site sale’s profit in 2010, the effect of foreign exchange fluctuations on taxes partially compensated by higher taxes related with the insurance claim settlement. 7 MINORITY INTEREST Q2’11 Decreased CLP 1,009 million to CLP 1,397 million mostly due to the lower results in Viña San Pedro Tarapacá and Aguas CCU-Nestlé. Increased CLP 1,048 million to CLP 5,718 million due to the higher results of Viña San Pedro Tarapaca S.A. explained mainly by the effect of the insurance claim settlement. NET PROFIT Q2’11 Decreased CLP 10,421 million to CLP 10,197 million due mostly to lower EBIT, lower All other result, partially compensated by lower Minority interest and lower Income tax. Increased CLP 1,426 million to CLP 55,711 million due mostly to higher EBIT and lower Income tax partially compensated by lower All other result and higher Minority interest 8 NON RECURRING ITEMS As of March 31, 2011 CCU had settled the insurance claims related to the 2010 earthquake which generated a positive non recurring effect of CLP 12,683 million, at EBIT level, to make up for the operational losses caused by the natural disaster. The compensation has the following breakdown: 1. The compensation for destroyed finished product at sales value, business interruption damages, and cost and expenses incurred in order setting and cleaning amounted to CLP 7,875 millions. 2. The compensation corresponding to machinery and equipment write offs valued at replacement cost, amounted to CLP 4,808 million. As of April 2011, the Company received full payment of the total amount of CLP 43,478 million as total compensation of the damages caused by the 2010 earthquake. Also, during the second quarter 2010, we recorded a NRI derived from the sale of a site in Lima which generated a one time profit before taxes of CLP 6,670 million. The following schedules show the EBIT/EBITDA and EBIT/EBITDA margins, both, before NRI to facilitate the comparison between quarters: Q2 EBIT before NRI (million CLP) EBIT margin before NRI 2010 % Chg 2011 2010 Beer Chile 14,915 -23.9% 19.7% 25.4% Beer Argentina 2,279 6.7% 7.0% 7.7% Non-alcoholic beverages 6,270 -11.7% 10.8% 13.5% Wine 3,971 -51.9% 5.4% 10.8% Spirits 1,530 -8.7% 12.9% 13.9% Other/Eliminations -2,476 -1,640 51.0% - - TOTAL 27,326 -26.2% 10.5% 15.1% YTD AS OF JUNE EBIT before NRI (million CLP) EBIT margin before NRI 2010 % Chg 2011 2010 Beer Chile 39,538 1.6% 27.8% 29.1% Beer Argentina 11,490 7.0% 14.2% 15.5% Non-alcoholic beverages 16,375 4.3% 14.5% 15.4% Wine 5,330 -44.4% 4.7% 8.4% Spirits 2,581 -8.7% 12.0% 13.7% Other/Eliminations -1,486 -134 1008.2% - - TOTAL 75,180 -2.4% 16.9% 19.1% 9 Q2 EBITDA before NRI (million CLP) EBITDA margin before NRI 2010 % Chg 2011 2010 Beer Chile 18,511 -16.3% 26.8% 31.6% Beer Argentina 3,484 6.3% 10.7% 11.8% Non-alcoholic beverages 8,597 -5.5% 15.8% 18.4% Wine 5,658 -36.4% 10.2% 15.4% Spirits 1,954 -6.9% 16.8% 17.8% Other/Eliminations -566 223 -353.4% - - TOTAL 38,429 -16.3% 16.8% 21.3% YTD AS OF JUNE EBITDA before NRI (million CLP) EBITDA margin before NRI 2010 % Chg 2011 2010 Beer Chile 46,623 3.3% 33.3% 34.3% Beer Argentina 13,853 7.1% 17.1% 18.7% Non-alcoholic beverages 20,961 5.9% 18.9% 19.7% Wine 8,565 -27.6% 9.8% 13.6% Spirits 3,419 -7.4% 16.1% 18.2% Other/Eliminations 3,361 -30.8% - - TOTAL 96,782 0.1% 22.3% 24.5% 10 BUSINESS UNITS HIGHLIGHTS (Exhibits 3 & 4) Business segments are reflected in the same way that each Strategic Business Unit (SBU) is managed. Corporate shared services and distribution and logistics expenses have been allocated to each SBU based on Service Level Agreements. The non-allocated corporate overhead expenses, the result of the logistics subsidiary and the Cider business in Argentina are included in “Other/Eliminations”. BEER CHILE Net sales decreased 1.5% to CLP 57,753 million as a result of 2.9% lower sales volume and2.4% higher average prices. EBIT decreased 23.9% to CLP 11,355 million, mainly as a result of lower Gross profit and higher MSD&A expenses. The Gross profit decrease is explained by lower Net sales and higher COGS which increased 2.4% to CLP 24,987 million mainly due to lower finished product inventory depletion, higher cost of energy and higher depreciation partially compensated by lower cost of raw material attributable to a stronger Chilean peso. As a percentage of Net sales, COGS increased from 41.6% in Q2’10 to 43.3% in Q2’11. The MSD&A expenses increased 10.2% to CLP 21,361 million due mostly to higher marketing and distribution expenses. As a percentage of Net sales, MSD&A increased from 33.1% to 37.0%. The EBIT margin decreased from 25.4% to 19.7%. EBITDA decreased 16.3% to CLP 15,487 million and the EBITDA margin was 26.8% or 4.8 percentage points lower than in Q2’10. Comments The volume drop of 2.9% contrasts with the 10.3% growth experienced in Q2’10as a consequence of the post earthquake consumption acceleration and finished product inventory reposition throughout the distribution chain. Notwithstanding, the premium category continues growing at a double digit rate. The higher average price is mainly due to the 6% one way packaging price increase effective August 2010 and to a lesser degree, to the average price increase of 7% with inception on June 1, 2011. This recent price increase aims to compensate the higher costs of commodities, fuel and electricity which are affecting the industry. BEER ARGENTINA Net sales measured in Chilean pesos increased 16.8% to CLP 34,518 million, as a result of 6.5% higher sales volumes and 12.4% higher average prices in order to partially compensate the increase in costs and expenses due to inflation. It has to be highlighted that in 2010 Beer Argentina had extraordinary Net income from the post earthquake beer exports to Chile for CLP 848 million. EBIT measured in Chilean pesos increased 6.7% to CLP 2,432 million in Q2’11, as a consequence of higher Gross profit, partially compensated by higher MSD&A. Gross profit increased due to higher Net sales enough to compensate the higher 11 MSD&A expenses which increased 28.3%, from CLP 13,568 million to CLP 17,402 million, due to inflationary pressures, unionization of sales personnel, higher marketing, higher distribution expenses and sales taxes. COGS increased 8.1%, to CLP 14,780 million this quarter mainly due to higher cost of raw material and energy costs. As a percentage of Net sales, COGS decreased from 46.3% to 42.8% in Q2’11. As a percentage of Net sales, MSD&A expenses increased from 45.9% to 50.4%. The EBIT margin decreased from 7.7% in Q2’10 to 7.0% in Q2’11. EBITDA increased 6.3% to CLP 3,703 million this quarter and the EBITDA margin decreased from 11.8% to 10.7%. Comments Sales prices were adjusted during February 2011 and again in July 2011 in order to compensate for the inflationary cost pressures. Total volume grew 6.5%, where premium brands volumes increased at a double digit rate. The results in Chilean pesos are affected by the depreciation of the Argentinean peso (4.8%) and the appreciation of the Chilean peso (11.0%), both vis a vis the dollar. The results in dollars are as follows: EBIT increased 14.7% and EBITDA increased 15.8%, while the EBITDA margin decreased from 12.8% to 11.1%. NON-ALCOHOLIC BEVERAGES Net sales increased 10.1% to CLP 51,299 million due to higher volumes of 4.9% and a 4.6%increase in the average price. EBIT decreased 11.7% to CLP 5,538 million, despite of higher Net sales due to higher COGS and higher MSD&A expenses. COGS increased 15.6% to CLP 27,233 million mainly due to price increases in raw material such as sugar and resin, and in energy. COGS, as a percentage of Net sales, increased from 50.6% to 53.1%. As a consequence, gross margin decreased from 49.4% to 46.9%. MSD&A increased 9.7% to CLP 18,475 million mainly due to higher distribution and marketing expenses, while as a percentage of Net sales, MSD&A remained almost flat at 36.1% and the EBIT margin decreased from 13.5% to 10.8%. EBITDA decreased 5.5% to CLP 8,126 million and the EBITDA margin decreased to 15.8%, 2.6 percentage points lower than in Q2’10. Comments Volumes had a remarkable performance during the quarter considering the toughcomparable of 2010 after the earthquake: nectars increased 9.6%, soft drinks 2.7%, and water 9.2%. The segment’s average price increased 4.6% due to the 3% price increase in all categories on November 2010 and 1% in soft drinks at the beginning of April 2011. The purpose of these price actions is to mitigate raw materials, energy and fuel price raise. 12 WINE Net sales decreased 4.3% to CLP 35,102 million due to a decrease in volume of 6.5%,excluding bulk wine, partially offset by an increase of 2.6% in the average price in CLP. Chile exports volume decreased 11.9% while price increased 13% in USD. The Chile domestic volume decreased 2.1%, however fine wine sales grew 20.7% and domestic prices increased 11.9% due to price increases in August 2010 and May/June 2011. The Chilean currency became 11.0% stronger than the USD during the quarter. Argentina’s volume increased 6.1% while average USD price increased 16.9%. EBIT decreased 51.9% from CLP 3,971 million to CLP 1,909 million in Q2’11, due mostly to lower Gross profit as a consequence of lower Net sales and higher COGS, marginally compensated by lower MSD&A. COGS increased 3.0% from CLP 22,789 million to CLP 23,480 million due mostly to the higher cost of wine and energy. As a percentage of Net sales, COGS increased from 62.1% to 66.9%. Consequently, the gross margin decreased from 37.9% to 33.1% in Q2’11. MSD&A decreased 1.7% to CLP 9,775 million. As a percentage of Net sales, MSD&A increased from 27.1% to 27.8%. As a consequence, the EBIT margin decreased from 10.8% in Q2’10 to 5.4% in Q2’11. EBITDA decreased 36.4% to CLP 3,598 million and the EBITDA margin decreased from 15.4% to 10.2%. Comments The industry has been affected by higher grape and wine prices, as a directconsequence of stocks lost during last year’s earthquake and a smaller 2010 and 2011 vintage. This has had a direct impact on COGS. Additionally, the strengthening of the Chilean currency vis a vis the foreign currencies in the company’s export markets has affected revenues. In order to compensate for the revenue erosion, the company has increased prices and improved sales putting special focus on fine wines. SPIRITS Net sales decreased 1.6% to CLP 10,835 million as a result of lower sales of non core products (ie wine). Net sales of core products were flat due to 2.7% higher average price compensated by 2.5% lower volume. EBIT decreased 8.7% from CLP 1,530 million to CLP 1,396 million, mainly due to lower Net sales and higher MSD&A, partially compensated by lower COGS, which decreased 1.2% from CLP 5,708 million to CLP 5,641 million, due mostly to lower volume of non core products. COGS as a percentage of Net sales increased from 51.9% to 52.1%. MSD&A expenses increased 1.0% to CLP 3,802 million, mostly due to a one time severance payment. As a percentage of Net sales, MSD&A increased from 34.2% to 35.1%. As a consequence, the EBIT margin decreased from 13.9% to 12.9%. 13 EBITDA decreased 6.9% from CLP 1,954 million to CLP 1,819 million, while the EBITDA margin decreased from 17.8% to 16.8%. Comments Premium pisco volume had a good performance increasing 8% in Q2 in anticipation of a 4% price increase announcement to be effective in mid July. Since July 1 CPCh began the distribution in Chile of Pernod Ricard products in all channels with the exception of modern trade. (The exhibits to follow, figures have been rounded and may not sum exactly the totals shown.) Note: EBITDA represents EBIT plus depreciation and amortization. EBITDA is not a calculation based on generally accepted accounting principles. The amounts in the EBITDA calculation, however, are derived from amounts included in the historical statements of income data. EBITDA is presented as supplemental information because management believes that EBITDA is useful in assessing the Company’s operations. EBITDA is useful in evaluating the operating performance compared to that of other companies, as the calculation of EBITDA eliminates the effects of financing, income taxes and the accounting of capital spending, which items may vary for reasons unrelated to overall operating performance. When analyzing the operating performance, however, investors should use EBITDA in addition to, not as an alternative for, EBIT and net income. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled measures used by other companies 14 Exhibit 1: Income Statement (Second Quarter 2011) Q2 VARIANCE % (CLP million) (CLP million) (US$ million) (US$ million) Core revenue 187,682 177,127 400.9 378.4 Other revenue 3,707 3,621 7.9 7.7 Interco sales revenue 0 0 0.0 0.0 - Net sales Cost of goods sold (96,328) (86,777) (205.8) (185.4) % of net sales 50.3 48.0 50.3 48.0 Gross profit MSD&A (75,211) (66,881) (160.7) (142.9) % of net sales 39.3 37.0 39.3 37.0 Other operating income/(expenses) 305 236 0.7 0.5 EBIT before NRI % of net sales 10.5 15.1 10.5 15.1 NRI 0 6,670 0.0 14.2 - EBIT % of net sales 10.5 18.8 10.5 18.8 Net financing expenses (1,646) (1,947) (3.5) (4.2) Share of profits of associates and joint ventures 79 315 0.2 0.7 Exchange rate differences (500) (420) (1.1) (0.9) Results of indexed units (2,444) (2,127) (5.2) (4.5) Other gains/(losses) (783) 1,800 (1.7) 3.8 n/a INCOME/(LOSS) BEFORE TAXES Income tax (3,266) (8,592) (7.0) (18.4) NET PROFIT FOR THE PERIOD NET PROFIT before NRI ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS NET PROFIT ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS MINORITY INTEREST Net profit attributable to Parent Company Shareholders as % of net sales 5.3 11.4 5.3 11.4 Earnings per share Earnings per ADR EBITDA (3) before NRI % of net sales 16.8 21.3 16.8 21.3 EBITDA % of net sales 16.8 25.0 16.8 25.0 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 DEPRECIATION 12,012 11,103 25.7 23.7 8.2 Capital Expenditures 13,910 14,601 29.7 31.2 (4.7) (1) Exchange rate: US$1.00 CLP 468.15 (2) MSD&A refers to Marketing selling, distribution and administrative expenses (3) Please see full note in page before exhibits 15 Exhibit 2: Income Statement (Six Months ended on June 30, 2011) YTD AS OF JUNE VARIANCE % (CLP million) (CLP million) (US$ million) (US$ million) Core revenue 425,582 386,796 909.1 826.2 Other revenue 8,070 7,604 17.2 16.2 Interco sales revenue 0 0 0.0 0.0 - Net sales Cost of goods sold (203,862) (178,941) (435.5) (382.2) % of net sales 47.0 45.4 47.0 45.4 Gross profit MSD&A (157,871) (140,621) (337.2) (300.4) % of net sales 36.4 35.7 36.4 35.7 Other operating income/(expenses) 1,449 342 3.1 0.7 EBIT before NRI % of net sales 16.9 19.1 16.9 19.1 NRI 12,683 6,670 27.1 14.2 EBIT % of net sales 19.8 20.8 19.8 20.8 Net financing expenses (3,500) (4,373) (7.5) (9.3) Share of profits of associates and joint ventures 792 226 1.7 0.5 Exchange rate differences (378) 39 (0.8) 0.1 n/a Results of indexed units (3,593) (2,677) (7.7) (5.7) Other gains/(losses) (702) 2,632 (1.5) 5.6 n/a INCOME/(LOSS) BEFORE TAXES Income tax (17,239) (18,743) (36.8) (40.0) NET PROFIT FOR THE PERIOD NET PROFIT before NRI ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS NET PROFIT ATTRIBUTABLE TO: PARENT COMPANY SHAREHOLDERS MINORITY INTEREST Net profit attributable to Parent Company Shareholders as % of net sales 12.8 13.8 12.8 13.8 Earnings per share Earnings per ADR EBITDA (3) before NRI % of net sales 22.3 24.5 22.3 24.5 EBITDA % of net sales 25.3 26.2 25.3 26.2 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 5 5 5 5 DEPRECIATION 23,531 21,603 50.3 46.1 8.9 Capital Expenditures 26,787 25,925 57.2 55.4 3.3 (1) Exchange rate: US$1.00 CLP 468.15 (2) MSD&A refers to Marketing selling, distribution and administrative expenses (3) Please see full note in page before exhibits 16 Exhibit 3: Segment Information - Second Quarter 2011 Q2 Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total (CLP million) Core revenue 57,078 57,394 34,215 28,605 50,068 45,620 33,819 35,254 10,272 10,253 2,230 0 187,682 177,127 Other revenue 590 650 282 90 407 238 1,279 1,413 127 249 1,022 982 3,707 3,621 Interco sales revenue 85 570 20 848 825 739 4 4 436 504 (1,371) (2,666) 0 0 Net sales variance % -1.5 16.8 10.1 -4.3 -1.6 5.9 Cost of goods sold (24,987) (24,392) (14,780) (13,672) (27,233) (23,562) (23,480) (22,789) (5,641) (5,708) (208) 3,346 (96,328) (86,777) % of net sales 43.3 41.6 42.8 46.3 53.1 50.6 66.9 62.1 52.1 51.9 50.3 48.0 Gross profit MSD&A (21,361) (19,383) (17,402) (13,568) (18,475) (16,838) (9,775) (9,944) (3,802) (3,766) (4,396) (3,383) (75,211) (66,881) % of net sales 37.0 33.1 50.4 45.9 36.0 36.1 27.8 27.1 35.1 34.2 39.3 37.0 Other operating income/(expenses) (51) 74 96 (24) (54) 73 63 33 4 (2) 247 82 305 236 EBIT before NRI variance % -23.9 6.7 -11.7 -51.9 -8.7 -26.2 % of net sales 19.7 25.4 7.0 7.7 10.8 13.5 5.4 10.8 12.9 13.9 10.5 15.1 NRI 0 0 0 0 0 0 0 0 0 0 0 6,670 0 6,670 EBIT variance % -23.9 6.7 -11.7 -51.9 -8.7 -40.7 % of net sales 19.7 25.4 7.0 7.7 10.8 13.5 5.4 10.8 12.9 13.9 10.5 18.8 EBITDA before NRI variance % -16.3 6.3 -5.5 -36.4 -6.9 -16.3 % of net sales 26.8 31.6 10.7 11.8 15.8 18.4 10.2 15.4 16.8 17.8 16.8 21.3 EBITDA variance % -16.3 6.3 -5.5 -36.4 -6.9 -108.2 -28.7 % of net sales 26.8 31.6 10.7 11.8 15.8 18.4 10.2 15.4 16.8 17.8 16.8 25.0 Q2 Beer Chile Beer Argentina Non- alcoholic Wine Spirits Other/eliminations Total VOLUMES(HL) SEGMENT VOLUME 1,014,325 1,044,807 827,853 777,687 1,422,595 1,355,747 313,996 335,865 51,271 52,564 23,652 - 3,653,690 3,566,671 variance % -2.9 6.5 4.9 -6.5 -2.5 - 2.4 SOFT DRINKS CHILE DOMESTIC 932,757 907,807 149,408 152,589 variance % 2.7 -2.1 NECTAR CHILE EXPORTS 234,672 214,203 146,422 166,148 variance % 9.6 -11.9 WATER ARGENTINA 255,165 233,737 18,166 17,128 variance % 9.2 6.1 (1) MSD&A refers to Marketing selling, distribution and administrative expenses (2) NRI refers to Non-recurring items (3) Excludes exports to Chile of 2,033 Hl and 32,880 Hl in 2011 and 2010 respectively (4) Includes softdrink (sofdrink, tea , sports and energetic drinks) , nectars and water (purified and mineral) (5) Excludes bulk wine of 12,900 Hl and 13,076 Hl in 2011 and 2010 respectively Q2 Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total AVE. PRICES (CLP/Hl) SEGMENT AVE. PRICE 56,272 54,933 41,330 36,782 35,195 33,650 107,705 104,965 200,347 195,062 94,299 51,368 49,662 variance % 2.4 12.4 4.6 2.6 2.7 3.4 SOFT DRINKS CHILE DOMESTIC 34,791 32,807 80,765 72,195 variance % 6.0 11.9 NECTAR CHILE EXPORTS 45,526 44,566 130,047 130,963 variance % 2.2 -0.7 WATER ARGENTINA 27,169 26,918 149,194 144,703 variance % 0.9 3.1 17 Exhibit 4: Segment Information - Six Months ended on June 30, 2011 YTD AS OF JUNE Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total (CLP million) Core revenue 142,977 133,337 85,336 70,994 114,761 104,159 60,835 60,354 18,731 17,952 2,941 0 425,582 386,796 Other revenue 1,396 1,351 1,215 944 706 501 2,697 2,741 257 355 1,798 1,710 8,070 7,604 Interco sales revenue 154 1,219 41 2,150 1,950 1,672 7 6 687 506 (2,840) (5,552) 0 0 Net sales variance % 6.3 16.9 10.4 0.7 4.6 10.0 Cost of goods sold (58,533) (54,208) (34,397) (31,628) (59,421) (50,738) (42,054) (39,489) (10,267) (9,723) 810 6,845 (203,862) (178,941) % of net sales 40.5 39.9 39.7 42.7 50.6 47.7 66.2 62.6 52.2 51.7 47.0 45.4 Gross profit MSD&A (45,794) (42,398) (40,075) (30,969) (41,788) (39,351) (18,683) (18,306) (7,063) (6,510) (4,469) (3,087) (157,871) (140,621) % of net sales 31.7 31.2 46.3 41.8 35.6 37.0 29.4 29.0 35.9 34.6 36.4 35.7 Other operating income/(expenses) (25) 236 170 (0) 863 132 159 25 9 (1) 273 (50) 1,449 342 EBIT before NRI(2) variance % 1.6 7.0 4.3 -44.4 -8.7 -2.4 % of net sales 27.8 29.1 14.2 15.5 14.5 15.4 4.7 8.4 12.0 13.7 16.9 19.1 NRI 5,329 0 0 0 1,236 0 5,861 0 307 0 (49) 6,670 12,683 6,670 EBIT variance % 15.1 7.0 11.8 65.5 3.2 -123.5 5.1 % of net sales 31.5 29.1 14.2 15.5 15.6 15.4 13.9 8.4 13.5 13.7 19.8 20.8 EBITDA before NRI variance % 3.3 7.1 5.9 -27.6 -7.4 -30.8 0.1 % of net sales 33.3 34.3 17.1 18.7 18.9 19.7 9.8 13.6 16.1 18.2 22.3 24.5 EBITDA variance % 14.8 7.1 11.8 40.8 1.6 -77.3 5.9 % of net sales 37.0 34.3 17.1 18.7 20.0 19.7 19.0 13.6 17.7 18.2 25.3 26.2 YTD AS OF JUNE Beer Chile Beer Argentina Non- alcoholic Wine Spirits Other/eliminations Total VOLUMES (HL) TOTAL SEGMENT 2,537,595 2,435,107 2,091,881 1,960,653 3,304,224 3,169,477 565,351 591,693 94,624 93,231 30,762 - 8,624,435 8,250,161 variance % 4.2 6.7 4.3 -4.5 1.5 - 4.5 SOFT DRINKS CHILE DOMESTIC 2,138,611 2,081,047 261,883 266,287 variance % 2.8 -1.7 NECTAR CHILE EXPORTS 468,510 414,231 271,823 290,499 variance % 13.1 -6.4 WATER ARGENTINA 697,102 674,199 31,645 34,907 variance % 3.4 -9.3 (1) MSD&A refers to Marketing selling, distribution and administrative expenses (2) NRI refers to Non-recurring items (3) Excludes exports to Chile of 4,937 Hl and 78,484 Hl in 2011 and 2010 respectively (4) Includes softdrink (sofdrink, tea , sports and energetic drinks) , nectars and water (purified and mineral) (5) Excludes bulk wine of 31,691 Hl and 28,724 Hl in 2011 and 2010 respectively YTD AS OF JUNE Beer Chile Beer Argentina Non-Alcoholic Wines Spirits Other/eliminations Total AVE. PRICES (CLP/Hl) SEGMENT AVE. PRICE 56,344 54,756 40,794 36,209 34,732 32,863 107,604 102,001 197,956 192,554 95,618 49,346 46,883 variance % 2.9 12.7 5.7 5.5 2.8 - 5.3 SOFT DRINKS CHILE DOMESTIC 34,495 32,454 80,934 69,374 variance % 6.3 16.7 NECTAR CHILE EXPORTS 45,935 44,545 128,369 127,469 variance % 3.1 0.7 WATER ARGENTINA 27,926 26,948 149,943 138,954 variance % 3.6 7.9 18 Exhibit 5: Balance Sheet June 30 December 31 June 30 December 31 % Change ASSETS (CLP million) (CLP million) (US$ million) (US$ million) Cash and cash equivalents 151,877 151,614 324 324 0.2 Other current assets 271,654 294,668 580 629 (7.8) Total current assets PP&E (net) 522,792 508,162 1,117 1,085 2.9 Other non current assets 192,372 197,245 411 421 (2.5) Total non current assets Total assets LIABILITIES Loans and other liabilities 32,041 12,822 68 27 149.9 Other liabilities 168,045 224,136 359 479 (25.0) Total current liabilities Loans and other liabilities 211,984 220,145 453 470 (3.7) Other liabilities 83,428 79,512 178 170 4.9 Total non current liabilities Total Liabilities EQUITY Paid-in capital 231,020 231,020 493 493 0.0 Other reserves (40,351) (37,119) (86) (79) 0.0 Retained earnings 339,610 311,754 725 666 8.9 Net equity attributable to parent company shareholders Minority interest 112,920 109,419 241 234 3.2 Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 244,024 232,967 521 498 4.7% Net debt 92,147 81,353 197 174 0.1 Liquidity ratio 2.12 1.88 Financial Debt / Capitalization 0.28 0.27 Net debt / EBITDA 0.43 0.39 (1) Exchange rate: US$1.00 CLP 468.15 (2) Total financial debt minus cash & cash equivalents (3) Last 12 months of EBITDA. 19 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:August 04, 2011
